      Case 4:19-cr-00069-WTM-CLR Document 19 Filed 05/30/19 Page 1 of 3

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


CASE NO.       4:19CR69                   MINUTES               JUDGE CODE: 3JBI
UNITED STATES OF AMERICA

                                                                                  Lcf-
                      Plaintiff                                               Counsel for Plaintiff
vs.

GILBERT BASALDUA, JOSEPH PASCUA, CRAIG                          AMY LEE COPELAND                  OpfiearanCC
GERMAN                                                          LYNNE FLEMING (RET)
                    Defendant                                               Counsel for Defendant



ALSO PRESENT:                     SHERRI F. FLANDERS        Courtroom Deputy Clerk
                                           FTR              Court Reporter
                                                            U. S. Marshal
                                    ARRON MILLER            U. S. Probation
                                                            Law Clerk
                                                                            SAVANNAH, GA
MAY 30, 2019
DATE                                                                          ^            PLACE

       CASE CALLED THIS DATE FOR          INITIAL APPEARANCE & ARRAIGNMENT
CHARGES SET OUT BY THE COURT.

MAX. PENALTIES SET OUT BY GOV'T.
RIGHTS ADVISED.



DPT. PLEADS NOT GUILTY; PLEA ENTERED.


GOVT WILL FOLLOW LIBERAL DISCOVERY POLICY.



PRETRIAL MOTIONS DEADLINES SET OUT BY THE COURT; ORDER ENTERED.


COUNSEL REQUESTS 40 ADDITIONAL DAYS TO FILE PRETRIAL MOTIONS; GRANTED.

BOND: 6a:^.ldjin ~ ^

                                      derated       -lfJ..oao. ci2sh


Jfl/nf 6t-rp. PTd aw.nii-\-r:d * cn+rred lo^ -Hifi Coat'-h bvi A Gjerman
i)Ci:)a\dua               'I          ^    ~s^curf c&un^^-
                 Case 4:19-cr-00069-WTM-CLR Document 19 Filed 05/30/19 Page 2 of 3



        We, thejuiy find the dei'cndanl,
this                    day of_                                           ,2019.


                                                                                                                                Foreman

                                                                      PLEA


       The defendant,                                       waives anaignment and pleads nfit
In open Court, this_                  _day of_         maL(        ,2019.
                                                                                                            J Coimseifor Def^^nt

                                                                                                  ^                            n,'r,>ru!.
                                                                                                                               Defandcml




                                                              CO                   O
                                                                                   I—I
                                                 ;j!          C                    r
                                                 rT           w                    CO                               00 r"
                                                 Cl
                                                              P             2:     w
                                                                                                                    0
                                                                                                                    c
                                                                                                                    d.
                                                                                                                         b"
                                                                                                                         <—•

                                                                            o                                       r r o!
                                                              !/>•.
                                                                                                             C/2
                                                 o                                                                  g    CL
                                               X!             CO                   H
                                                 0)           tjo           KH                               03
                                                                                                                    3 Oi
          C                                      3            jo                   to                        a      g g                   ^ceA
          00
          >I                                     O
                                                 o
                                                              $             o      >
                                                                                                             3
                                                                                                             E.
                                                                                                                    cn
                                                                                                                                    z
                                                                                                                                    0

                                                 c                    O            GO                        —I

          O
                         W                       f-v
                                                              o.            h      >                         a      o- 5            0
                                                                                                                         w


                   S§                                          I—*                 r                         <:     0    ^
                                                                                                                                          o
                                                              CO                                             23.
                                       o         m"
                                                                            "r
                                                                                   U                         o'      0 2.
                   nj    k!                                   c
                                                              00
                                                                                   a                         3
                                                                                                                    8•-5 0n
                   Co P                                       p             2      >
                                                                                                                    ^
                                                                                                                         c
                                                                                                                         i-V
                   ^     Q                       CL
                                                                                   o
                   RS                            su
                                               v;              to
                         5                                    OJ
                                                                                   p
                   »     C/2
                   5" H
                   3 g

                                                                      PLEA

       The defendant(5)_


being fully infonned and advised by the Court of the charge against him (them), and of his (their) legal right to the assistance ol
counsel, and that counsel would be appointed by the Court if desired, hereby waives arraignment and benefit of counsel, and pleads


   In open Court this                        _day of.                                    ,2019.




Witness:


               Clerk. United Statas Courts
                   Case 4:19-cr-00069-WTM-CLR Document 19 Filed 05/30/19 Page 3 of 3



        We, thejuiy find the defendanL
this                      day of                                     ,2019.


                                                                                                                                  Foreman




       'I'hc defendant,                                   ,waives anaignmenl: and pleads            ^Ujl4-V^
In open Court, this                     day of                       , 2019.

                                                                                                                 Coiim^for
                                                                                                                       for Dejhuhni


                                                                                                                                 Oefandctnl




                                                          oc                    O
                                                                                I—I

                                                  y.      C                     r
                                                  n"      CO                    Dd                                  GO I—
                                                  a-
                                                          p             z       w                                   o
                                                                                                                    £
                                                                                                                          ir
                                                                                                                          -•
                                                  5"      i<y:                                                      ^     o
                                                                                                            CO
                                                  o
                                                          oo                    H                           fa      2     cx
                                                  a       OJ                                                        P     C/Cl
           C                                      3       M                     CO                                  D S
           C/3
           >
           t
                                                  O
                                                  o
                                                                        o       >                                   C/5
                                                                                                                          fO
                                                                                                                          C/0
                                                                                                                                      z
                                                                                                                                      p
           41.
                                                  c              o              00
           o                                                                                                              D           O
                           CO
                                                                                >                            O      o




                     ?s    D3
                                         1--
                                         ^
                                                  rr
                                                  55"     oo


                                                          c
                                                                        §
                                                                        T
                                                                                tr^
                                                                                U
                                                                                                                    o
                                                                                                                    •-h

                                                                                                                    o
                                                                                                                          o
                                                                                                                                          O
                     r?j i-<                                                    a                                   ft    Ol
                     ^ M                                  bo
                     Co r                                 p                     >                                  crq    c               CO
                     £     O
                                                                               SJ
                                                                                                                    p- a
                                                  a.
                     R5    E                              t<r.                  O
                                                           to
                           S                              U)
                                                                                P
                           CO
                     o     H

                    ^ s

                                                                 PLEA

       The defendant(s)_


being ftilly infomied and advised by the Court of the charge against him (them), and of his (their) legal right tothe assistance of
counsel, and that counsel would be appointed by the Court if desired, hereby waives arraignment and benefitof counsel, and pleads


   Tn open Court this                          _day of.                               ,2019.




Witness;


                 Clerk. United Stales Courts
